                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9          UNITED STATES OF AMERICA,                           CASE NO. CR17-0318-JCC
10
                                    Plaintiff,                  ORDER
11
                     v.
12
            ANTONIO MARTINELLI,
13
                                    Defendant.
14

15          This matter comes before the Court on the United States’ motion for entry of a final order

16 of forfeiture (Dkt. No. 46). The Government seeks final forfeiture of the following property:

17          A SCCY Industries, CPX-1, 9mm caliber pistol, bearing Serial No. 088324,
            and any associated accessories and ammunition.
18
            The Court, having reviewed the United States’ motion, as well as the other pleadings and
19
     papers filed in this matter, hereby FINDS entry of a final order of forfeiture is appropriate
20
   because:
21        •     On October 5, 2018, the Court entered a preliminary order of forfeiture finding this
22              property forfeitable pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c) and

23              forfeiting the Defendant’s interest in it (Dkt. No. 30);
            •   Thereafter, the United States published notice of the forfeiture as required by 21
24
                U.S.C. § 853(n)(1) and Federal Rule of Criminal Procedure 32.2(b)(6)(C) (Dkt. No.
25
                43) and provided direct notice to a potential claimant as required by Federal Rule of
26


     ORDER
     CR17-0318-JCC
     PAGE - 1
                 Criminal Procedure 32.2(b)(6)(A) (Declaration of AUSA Michelle Jensen in Support
 1
                 of Motion for Entry of a Final Order of Forfeiture, ¶ 2, Ex. A); and,
 2
            •    No third-party claims were filed, and the time for filing a claim has expired.
 3

 4          NOW, THEREFORE, THE COURT ORDERS:

 5          1.       No right, title, or interest in the above-identified property exists in any party other
 6 than the United States;
           2.      This property is fully and finally condemned and forfeited, in its entirety, to the
 7
   United States; and,
 8
           3.      The United States Department of Justice, and/or its representatives, are authorized
 9
   to dispose of this property as permitted by governing law.
10
           DATED this 19th day of April 2019.
11

12

13

14
                                                            A
                                                            John C. Coughenour
                                                            UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR17-0318-JCC
     PAGE - 2
